DISSENTING OPINION
Bland, J.:
This interference involves the mode of operation of a highly technical indicating device used on aircraft and balloons. It is not a subject matter with which there is much familiarity except by those skilled in the art. The opinion of the majority reverses the concurring decisions of the tribunals below upon highly technical questions passed upon by such tribunals.
The structures of the two contending parties, while they accomplish substantially the same result (which is called for in the counts).,, do it by entirely different methods. No doubt appellant has been, allowed, or is entitled to the allowance of, a number of claims-*1198directed to Ms specific structure. In the two counts involved be has broadly asked for more than he is entitled to because, in my judgment, the board subject matter of the counts is sufficiently disclosed in the application of the first inventor.
The majority opinion states that the Stahl application is ambiguous. It may be ambiguous or it may totally fail to disclose certain features not concerned with the involved counts, some of which features have been suggested in the opinion of the majority. Concerning the Stahl disclosure the majority opinion states:
It is also manifest, from liis specification, that Stahl does not pretend to give the various degrees of pressure within his gas container from time to time, but only provides such apparatus as will indicate when the bag is full and bears against the pressure plate. The states, in his specification, that “ The transmission by means of the plate takes place only in the case of a completely charged cell, when it permits a careful supervision of its condition.”
sjc Hi Hi Hi Hi Hi *
* * * This device also apparently is intended to advise the pilot or operator when the bag is full of gas, because it is stated: “ In its deepest position, which corresponds to the taut condition of the cell the weig|ht E closes a switch n of an electric circuit, thereby operating an alarm.”
Here, again, the operation of this device must be conjectural. Whether the bag or gas container, when deflated, will cause the tip a2 to he lowered, and thus lower the indicating device, is uncertain, and. depends, to a considerable degree, upon the flotation of the gas bag in the rigid frame. Even the tribunals of the Patent Office were somewhat at a loss to appreciate just what effect would be caused by a filling or deflation of this gas container, so far as the recording is concerned. This condition also must certainly be influenced by the oscillations of the gas container, and of its fabric, as the aircraft moves through the air. (Italics mine.)
It is stated by the applicant Stahl in substance that the lower part of the bag to which the wire is attached will move up and down depending on the degree of inflation or depression of .the gas bag. The Patent Office tribunals concurred in this view, but the majority opinion is to the effect that this is “ conjectural.” The device of Hall, although admittedly more substantial and probably more accurate in its reaction to the pressure in the gas bag, nevertheless moves up and down in proportion to such pressure.
Again, the following is found in the majority opinion:
* * * Stahl contends that the counts, when reasonably read, are satisfied by a disclosure which shows that the pressure and volume of the gas containers are shown at certain critical or essential periods. On the other hand, Hall contends that the counts ought to be so read as to require a construction that such pressure and volume recording means show the pressure and volume at all times.
After carefully considering the disclosures involved, we are of the opinion that the appellant’s contentions on this subject should be upheld. Count 1, it will be observed, calls for “automatic pressure responsive means,” connected with the gas container for indicating “the pressure” in the compart*1199ment. It will be observed the count states the pressure, and not merely pressure. This language, to our minds, means a device for recording the pressure at all times. We are unable to conclude that this language is satisfied by a structure which at one possible time, which may or may not occur, .according to conditions, records pressure. Especially is this true in view of the disclosure in Hall’s patent, where all Variations in pressure are recorded. (Italics quoted.)
In my view the above quoted part of the majority opinion involves error. The counts do not call for a means which will indicate the pressure at all times, although I am not satisfied that it will not do so. To say the least, it can not be denied that there are times, during the inflation and deflation of a gas bag, that the Stahl device will indicate the condition of the bag by sounding an alarm or otherwise, as is shown in the application. It seems obvious that at such times it will indicate the pressure or lack of pressure occasioned by such inflation or deflation, and that the volume of the compartment occupied by the gas will thereby be indicated.
To invent a device which at any critical time during such process could cause an alarm bell to ring, and thus indicate the gas pressure or the volume of the compartment taken up by the gas, would be a useful invention and would satisfy the counts at issue.
With due respect for the views of the majority, I know of no decision, either by the Patent Office or by any court, which gives the importance to the word “ the ” that is given to it by the majority. In effect, the majority holds that the statement in the count “ indicating the pressure ” is equivalent to a statement such as “ indicating all of the pressure all of the time.” This conclusion, I think, the majority is not warranted in making.
If the Stahl application does not disclose the subject matter of the counts involved, it would be difficult to state what patentable subject matter it does disclose. The effect, therefore, of the decision of the majority is to hold that appellee’s, application and German patent would be invalid. In this holding I do not wish to participate.
Hatfield, J., concurs with the dissenting opinion.